 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 500
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant Julio Jiminez-Sevilla
11
12
13
14                           IN THE UNITED STATES DISTRICT COURT
15
16                        FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,           )                Case No. 2:19-cr-00106 JAM
19                                       )
20               Plaintiff,              )                STIPULATION FOR CONTINUANCE
21                                       )                OF STATUS CONFERENCE AND
22                                       )                ORDER
23               v.                      )
24                                       )
25   JULIO JIMINEZ-SEVILLA,              )
26                                       )
27         Defendants.                   )
28   ____________________________________)
29
30          It is stipulated between the United States Attorney’s Office for the Eastern District of
31   California by Assistant United States Attorney Vincenza Rabenn, Esq. and Defendant Julio
32   Jiminez-Sevilla through his attorney Philip Cozens, Esq., that:
33          The Status Conference, currently scheduled for June 22, 2021 at 9:15 a.m. in Judge
34   Mendez’s Court, be re-scheduled for August 3, 2021 at 9:15 a.m. in Judge Mendez’s Court.
35   The stipulated continuance is necessary because Defendant Julio Jiminez-Sevilla’s attorney
36   requires additional time to review and study a plea agreement received from the Government.
37          Time should be excluded for defense attorney preparation pursuant to Local Code T4
38   and the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial.




     STIPULATION RE STATUS CONFERENCE AND ORDER                                                 Page 1
1    Time should be excluded from speedy trial calculations from June 22, 2021 through and
2    including August 3, 2021.
3           It is so stipulated.
4    Dated: June 17, 2021                         /s/ Vincenza Rabenn, Esq.____________
5                                                 Vincenza Rabenn, Esq.
6                                                 Assistant United States Attorney
7                                                 Eastern District of California
8
9
10                                                /s/ Philip Cozens_________________
11                                                Philip Cozens
12                                                Attorney at Law
13                                                Attorney for Defendant Julio Jiminez-Sevilla
14                                               ORDER
15          The court, having read and considered the above-stipulation and finding good cause
16   therefore, orders that the Status Conference currently scheduled for June 22, 2021 at 9:15 a.m.
17   in Judge Mendez’s Court be re-scheduled for August 3, 2021 at 9:15 a.m. in Judge Mendez’s
18   Court. Time is excluded for defense attorney preparation pursuant to Local Code T4 and the
19   court finds the ends of justice outweigh the Defendant’s and the public’s interest in a speedy
20   trial. Time will be excluded from speedy trial calculations from June 22, 2021 through and
21   including August 3, 2021.
22
23
     Dated: June 17, 2021                        /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28


     STIPULATION RE STATUS CONFERENCE AND ORDER                                                Page 2
